 Case 3:20-cv-12843-RHC-KGA ECF No. 5, PageID.21 Filed 01/15/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

KEVIN KERR,

              Plaintiff,

v.                                                         Case No. 20-12843

NEW INVESTMENT PROPERTIES, et al.,

              Defendants.
                                                /

                            ORDER DISMISSING CASE WITHOUT
                           PREJUDICE UNDER 28 U.S.C. § 1915(g)

       Plaintiff Kevin Kerr is a state prisoner at Allenwood Federal Prison Camp at

White Deer, Pennsylvania. He recently filed a pro se civil complaint titled “Complaint for

Condemnation.”

       Plaintiff did not prepay the filing fee for this action, and a review of his litigation

history indicates that more than three of his prior federal cases were dismissed for

failure to state a claim. Under the “three strikes” provision of the Prison Litigation

Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321-66 (1996), a prisoner may not

bring a civil action without prepayment of the filing fee “if the prisoner has, on 3 or more

prior occasions, while incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed on the grounds that it is

frivolous, malicious, or fails to state a claim upon which relief may be granted .” 28

U.S.C. § 1915(g). An exception to this rule exists when “the prisoner is under imminent

danger of serious physical injury.” Id.



                                               1
 Case 3:20-cv-12843-RHC-KGA ECF No. 5, PageID.22 Filed 01/15/21 Page 2 of 3




       The following cases were filed by Plaintiff when he was a prisoner, and each

case was dismissed for failure to state a claim: Kerr v. Hammond, 03-03051 (W.D. Mo.

2003); Kerr v. McCoy, 09-00079 (E.D. Ky 2009); Allah v. Miss Hollenbach, 05-1165 (MD

Pa. 2005); Kerr v. Bey, 03-cv-72692 (E.D. Mich. 2003), Kerr v. Department of Justice,

19-11640 (E.D. Mich. 2019). Consequently, Plaintiff is a “three-striker” who cannot

proceed without prepayment of the filing fee unless he shows that he is “under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g). To fall within the exception to

the three strikes rule, a prisoner must allege that the threat or prison condition is “real

and proximate” and the danger of serious physical injury must exist at the time the

complaint is filed. See Rittner v. Kinder, 290 F. App’x 796, 797-98 (6th Cir. 2008) (citing

Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003). As the Sixth Circuit recently

clarified, the type of physical injury alleged must “have potentially dangerous

consequences such as death or severe bodily harm” to qualify as “serious” for purposes

of § 1915(g). Gresham v. Meden, 938 F.3d 847, 850 (6th Cir. 2019). Nothing in the

pending complaint even remotely suggests that Plaintiff is in imminent danger of serious

physical injury. Accordingly,

       IT IS ORDERED that the complaint is summarily DISMISSED under 28 U.S.C. §

1915(g).   This dismissal is without prejudice to the filing of a new complaint with

prepayment of $350.00 for the filing fee and an administrative fee of $50.00. Any such

complaint will be reviewed to determine whether it should be served upon the defendants

or summarily dismissed, in whole or in part, under 28 U.S.C. § 1915A(b), which requires

a federal court to dismiss a complaint brought against governmental entities, officers, and

employees if the complaint is “frivolous, malicious, or fails to state a claim upon which


                                              2
 Case 3:20-cv-12843-RHC-KGA ECF No. 5, PageID.23 Filed 01/15/21 Page 3 of 3




relief may be granted” or “seeks monetary relief from a defendant who is immune from

such relief.”

          IT IS FURTHER ORDERED that an appeal from this decision would be frivolous

and could not be taken in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United

States, 369 U.S. 438, 445 (1962).


                                                             s/Robert H. Cleland
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: January 15, 2021
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 15, 2021, by electronic and/or ordinary mail.
                                                             s/Lisa Wagner
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522




S:\Cleland\Cleland\CHD\1915\20-12843.KERR.1915.ThreeStrikes.chd.docx




                                                                 3
